18‐334‐cr 
United States v. Whitaker 
 
                    UNITED STATES COURT OF APPEALS 
                        FOR THE SECOND CIRCUIT 
                                    
                           SUMMARY ORDER 
                                         
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND 
IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS 
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT 
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR 
AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY 
CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 21st day of December, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   GUIDO CALABRESI, 
                   DEBRA ANN LIVINGSTON, 
                                          Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA,     
                   Appellee, 
 
                   ‐v.‐                                      18‐334 
 
ASHLEY K. WHITAKER,   
                   Defendant‐Appellant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 


                                        1
FOR APPELLANT:                        Lisa A. Peebles, Federal Public Defender, 
                                      Melissa A. Tuohey, Assistant Federal Public 
                                      Defender, Syracuse, NY. 
 
FOR APPELLEE:                         Grant C. Jaquith, United States Attorney, 
                                      with Lisa M. Fletcher and Rajit S. Dosanjh, 
                                      Assistant United States Attorneys, 
                                      Northern District of New York, Syracuse, 
                                      NY.   
 
     Appeal from a judgment of the United States District Court for the 
Northern District of New York (Hurd, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED.   

       Ashley K. Whitaker appeals from a judgment of the United States District 
Court for the Northern District of New York (Hurd, J.) revoking his supervised 
release and sentencing him to twenty‐four months’ imprisonment followed by 
eight years’ supervised release.    Whitaker’s sentence resulted from violations of 
the terms of his supervised release following a conviction for receiving child 
pornography in violation of 18 U.S.C. § 2252A(a)(2)(A) for which he was 
originally sentenced to 120 months’ imprisonment followed by a ten‐year term of 
supervised release in the Northern District of New York.    We assume the parties’ 
familiarity with the underlying facts and procedural history.     

       Less than one year into Whitaker’s supervised release, the Probation Office 
for the Northern District petitioned the district court to revoke his supervised 
release, alleging seven violations of the conditions of his supervision.    The 
Probation Office asserted that Whitaker made false statements in a written 
monthly report, in violation of 18 U.S.C. § 1001, and failed to register his e‐mail 
account with the New York State sex offender registry in violation of state law.   
The Probation Office also alleged Whitaker secretly possessed internet‐capable 
devices, failed to report an encounter with police, failed to submit a written 


                                         2
report, failed to truthfully answer inquiries by his probation officer, and traveled 
outside of the Northern District of New York without authorization. 

       At a hearing, Whitaker admitted the charged violations.    Based on 
Whitaker’s violations, criminal history, and repeated dishonesty, the court 
adhered to the undisputed guideline range of eighteen to twenty‐four months.   
Accordingly, the court sentenced Whitaker to twenty‐four months’ imprisonment 
to be followed by eight years supervised release. 

       Whitaker argues that his sentence is substantively unreasonable because 
the district court incorrectly balanced the severity of his violations against 
mitigating factors set forth at Whitaker’s hearing.    We disagree.    The district 
court did not abuse its discretion by sentencing Whitaker to a within‐guidelines 
sentence. 

       We review a sentence for substantive reasonableness “under a deferential 
abuse‐of‐discretion standard.”    Gall v. United States, 552 U.S. 38, 41 (2007); see 
United States v. Betts, 886 F.3d 198, 201 (2d Cir. 2018).    “[W]hen conducting 
substantive review, we take into account the totality of the circumstances, giving 
due deference to the sentencing judge’s exercise of discretion, and bearing in 
mind the institutional advantages of district courts.”    United States v. Cavera, 
550 F.3d 180, 190 (2d Cir. 2008) (in banc).    A sentence is substantively 
unreasonable “only if it cannot be located within the range of permissible 
decisions.”    United States v. Bonilla, 618 F.3d 102, 108 (2d Cir. 2010) (internal 
quotation marks and citations omitted).    “[I]n the overwhelming majority of 
cases, a Guidelines sentence will fall comfortably within the broad range of 
sentences that would be reasonable in the particular circumstances.”    United 
States v. Fernandez, 443 F.3d 19, 27 (2d Cir. 2006), abrogated on other grounds by 
Rita v. United States, 551 U.S. 338, 364 (2007). 

       1. The district court was required to “sanction primarily the defendant’s 
breach of trust, while taking into account, to a limited degree, the seriousness of 
the underlying violation and the criminal history of the violator.”    See U.S.S.G. 
ch. 7, pt. A, intro. comment. 3(b).    Whitaker argues that the court excessively 
relied on the underlying violations and criminal history.    The record does not 
support this argument.    The district court stressed Whitaker’s breach of trust, 

                                         3
identifying “the big problem” as Whitaker’s “lying to [his] Probation Officer all of 
the time.”    JA 83‐84.    Whitaker’s probation officer testified that Whitaker was 
“impossible to deal with” because he “lied and lied and tried to cover up even 
small violations.”    Id. at 84.     

       2. Whitaker contends that the district court failed to account for “the nature 
and circumstances of the offense and the circumstances of the defendant,” as 
required by 18 U.S.C. § 3553(a)(1).    Specifically, the district court is said to have 
given insufficient weight to the challenges he faced in the Northern District of 
New York, far from family or any support network.    However, “the requirement 
to consider § 3553(a) factors is not synonymous with any requirement that a 
particular factor be given determinative or dispositive weight in the identification 
of the appropriate sentence.”    United States v. Verkhoglyad, 516 F.3d 122, 131 
(2d Cir. 2008) (internal quotation marks omitted) (emphasis in original).    We 
“give due deference” to the district court, and do not consider what weight we 
ourselves give each factor.    Gall, 552 U.S. at 51. 

       This is not the exceptional case in which the decision “cannot be located 
within the range of permissible decisions.”    Whitaker’s sentence is fully 
supported by the record.    The district court considered the § 3553(a) factors, 
bearing in mind Whitaker’s health and distance from home, and recommended 
Whitaker’s transfer closer to his family.    The court also took account of the 
severity of Whitaker’s violations and his criminal history in sentencing him 
within a range that is not disputed.    Accordingly, we conclude that Whitaker’s 
sentence falls within the broad range of permissible decisions available to the 
district court.   

       We have considered Whitaker’s remaining arguments and find them to be 
without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 




                                          4